Filed 11/4/14 P. v. Haywood CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

         Plaintiff and Respondent,                                                    F068135

                   v.                                                    (Super. Ct. No. SF16843A)

RUFUS MAXIMILLION HAYWOOD,                                                        OPINION

         Defendant and Appellant.



                                                   THE COURT
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         Rachel Varnell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Raymond L. Brosterhous II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

        Before Levy, Acting P.J., Cornell, J., and Gomes, J.
       Defendant Rufus Maximillion Haywood was convicted by no contest plea of false
imprisonment (Pen. Code, § 236)1 and impersonating a peace officer (§ 146a,
subd. (b)(1)). The trial court sentenced defendant to three years eight months in prison.
On appeal, he contends the abstract of judgment does not reflect the sentence imposed by
the trial court, and he requests that we review the trial court’s in camera review of
Pitchess2 material. We affirm.
                                      DISCUSSION
I.     Abstract of Judgment
       Defendant contends, and the People agree, that the trial court sentenced defendant
to three years eight months, to be served concurrently with his term in case
number SF16481A, but the abstract of judgment incorrectly reflects that the sentences are
to be served consecutively. We agree that the original abstract was incorrect. On
February 4, 2014, however, this court received an amended abstract of judgment, filed on
January 14, 2014, which correctly reflects that the sentences are to be served
concurrently. Accordingly, no further action is required.
II.    Pitchess Review
       Defendant asks that we review the material examined in camera by the trial court
pursuant to defendant’s Pitchess motion for discovery of complaints of dishonesty, false
statements, or fabrication of charges by officers. The trial court found no discoverable
material in the officers’ personnel files. Defendant requests that we review that ruling.
The People counter that defendant has waived this challenge by pleading no contest. In
his reply brief, defendant concedes the issue in light of the People’s points. We agree.



1      All statutory references are to the Penal Code unless otherwise noted.
2      Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).


                                              2
       “Issues concerning the defendant’s guilt or innocence are not cognizable on appeal
from a guilty plea. [Citations.]” (People v. Voit (2011) 200 Cal.App.4th 1353, 1364.)
“The same restrictions on appellate issues apply after a no contest plea [citations] ….”
(Ibid.) “A voluntary plea of guilty [or no contest] is the equivalent of a conviction of the
crime and includes an admission of every element of the crime.” (People v. Enos (1973)
34 Cal.App.3d 25, 40-41.) A Pitchess motion is a challenge to the legality of the
discovery process, and discovery matters are waived by a guilty or no contest plea.
(People v. Hunter (2002) 100 Cal.App.4th 37, 42; People v. Collins (2004) 115
Cal.App.4th 137, 151.) Here, defendant’s no contest plea admitted every element of the
crime and waived any discovery issues, including denial of his Pitchess motion.
                                      DISPOSITION
       The judgment is affirmed.




                                             3